Dismissed and Memorandum Opinion filed May 28, 2015.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-14-00649-CV

                         DAVID L. GLASSEL, Appellant

                                        V.
     SEAMLESS OPERATING GROUP, LLC INDIVIDUALLY AND
   DERIVATIVELY ON BEHALF OF CHEMICAL FREE SOLUTIONS,
        LLC., AND CEDAR OIL SOLUTIONS, LLC, Appellees

                      On Appeal from the 189th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-41601

                 MEMORANDUM                    OPINION


      This is an appeal from a judgment signed July 3, 2014. The clerk’s record
was filed November 18, 2014. The reporter’s record was filed December 1, 2014.
No brief was filed.
      On March 26, 2015, this court issued an order stating that unless appellant
submitted a brief on or before April 20, 2015, the court would dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Busby.




                                        2